DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 6, 14, 16-18, 20, cancellation of claims 5, 15, 21, and newly added claims 22-24.
Claim Objections
The previous objection to claim 18 has been withdrawn in view of the amendment filed on 03/08/22.
Claim Rejections - 35 USC § 112
The previous rejections to claims 5 and 20 under 35 USC 112, first paragraph, have been withdrawn in view of the amendment filed on 03/08/22.
Allowable Subject Matter
Claims 1-4, 6-14, 16-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-14, 16, 17, 20, and 22
The cited prior art fails to disclose or suggest “the optical member includes inorganic glass is a laminate of plastic and inorganic glass, and the optical member is disposed so that laser light emitted by the surface emitting laser light source passes through an optical element region of the optical member” in combination with the rest of the limitations as recited in claim 1 based on Applicant’s arguments (see second paragraph on page 6 of 03/08/22 Remarks). In particular, although Butendeich 
Claims 18-19 and 23-24
The cited prior art fails to disclose or suggest “the optical member has a substrate shape, and the wire and the optical element are on opposite surfaces of the optical member” in combination with the rest of the limitations as recited in claim 18 based on Applicant’s arguments (see second the last paragraph on page 5 of 03/08/22 Remarks). In particular, Chen discloses the wire (727, FIGS. 7A-7B) and the optical element (721, FIGS. 7A-7B) are positioned on the same surface of the optical member (720, FIGS. 7A-7B) and it would not have been obvious to reposition the wire or the optical element so that they are disposed on opposite surfaces of the optical member since such modification would render Chen’s laser device inoperable for its intended purpose. Therefore, claim 18 is allowable over the cited prior art and dependent claims 19 and 23-24 are also allowable as they directly depend on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.